Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000677
                                                        07-MAR-2017
                                                        07:49 AM
                          SCWC-15-0000677


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


   DOUGLAS S. CHIN, Attorney General of the State of Hawai'i,
                Petitioner/Petitioner-Appellee,

                                vs.


                WAILUKU MAIN STREET ASSOCIATION,

          INC./TRI-ISLE MAIN STREET RESOURCE CENTER,

                 Respondent/Respondent-Appellee,


                                and


                         THOMAS R. CANNON,

                      Respondent/Respondent. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000677; S.P. NO. 12-1-0074(3))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Non-party-Appellant J. Kevin Jenkins’

application for writ of certiorari filed on January 30, 2017, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, March 7, 2017.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson